Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the amendment of 9/16/2022. All changes made to the claims have been entered. Accordingly, Claims 10, 11, 14, 28, 29, 33, 43, 45 are currently pending in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of “receiving, from a network device, a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a master information block (MIB), and a configuration message in a common search space for a system information block (SIB), the MIB comprising a frequency resource information for the SIB and a time resource information for the SIB, the configuration message conveyed in a physical downlink control channel (PDCCH) and being scrambled by a System Information-Radio Network Temporary Identifier (SI-RNTI); wherein the PSS, the SSS, and the configuration message for the SIB are received in a first time unit and with a same transmission periodicity; receiving the SIB in a second time unit after the first time unit based on the time resource information, the frequency resource information, and the configuration message” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites the limitation of “receiving, from a network device, a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a master information block (MIB), and a configuration message in a common search space for a system information block (SIB), the MIB comprising a frequency resource information for the SIB and a time resource information for the SIB, the configuration message conveyed in a physical downlink control channel (PDCCH) and being scrambled by a System Information-Radio Network Temporary Identifier (SI-RNTI); wherein the PSS, the SSS, and the configuration message for the SIB are received in a first time unit and with a same transmission periodicity; receiving the SIB in a second time unit after the first time unit based on the time resource information, the frequency resource information, and the configuration message”. However such limitations do not seem to be disclosed in the Drawing or Specification. Examiner suggests clarifying such subject matter or specifically pointing out where such subject matter is located. It should be noted that during the interview of 11/3/2022, Applicant indicated that MIB and a configuration message to be interpreted as separate messages. It should further be noted that the only recitation of “configuration” is disclosed in [0050] of Applicant’s Published Specification disclosing “the MIB to carry SIB timing configuration information. Similar rationale is applied to independent claim 28 reciting similar subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “receiving, from a network device, a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a master information block (MIB), and a configuration message in a common search space for a system information block (SIB)”. It is unclear if a PSS, SSS, MIB and a configuration message should all be in a common search space or if just a configuration message to be in a common search space. Similar rationale is applied to independent claim 28 reciting similar subject matter.



Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 28, 43, 45, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadous et al. (US 2017/0048889), in view of You et al. (US 2018/0007667), in view of Patel et  al. (US 2017/0257838), in view of Kim et al. (US 2014/0050191), in view of Axmon et al. (US 2012/0327894), in view of Ren et al. (US 2015/0146622).

Regarding claim 28, 10, Kadous discloses a terminal device (a system acquisition procedure wherein the access terminal is performing system acquisition, [0131]-[0134] and [0070] and figure 16 and figure 1 and figure 2 and figure 26), comprising: 
a transceiver; 
a processor (transceiver and processer seen in figure 26, [0186]-[0188] and figure 26);
wherein the transceiver is configured to receive, from a network device, a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a master information block (MIB), and a configuration message (one or more subframes may be designated to include Enhanced Discovery Reference Signaling (eDRS) and the eDRS include PSS, SSS, a Cell-specific Reference Signal (CRS correlating to a configuration message), a MIB signal,…, and various combinations thereof , [0070] and [0074] and figure 2 and [0020]-[0021]),  
	wherein the PSS, the SSS, and the configuration message are received in a first subframe and with a same transmission periodicity (common subframe providing all the requisite eDRS information and eDRS be transmitted periodically (e.g., every 10 ms) in a designated subframe of each radio frame, [0070] and [0074] and figure 2 and [0020]-[0021]); and
and wherein the processor is configured to:
decode the PSS and/or the SSS, and 
decode the SIB (the communication device 2650 be variously configured for receiving and decoding signals in accordance with the designated RAT (e.g., messages, indications, information, pilots, and so on) and the access terminal initially receives system synchronization information (e.g., PSS/SSS) which enables the access terminal to locate and decode other information and based on the decoded information, the access terminal 120 may decode other system information blocks, such as SIB-1, SIB-2, and so on, [0186] and [0132]-[0133] and figure 16).

	Kadous however fails to disclose the term “time unit” with respects to a subframe. However in a similar field of endeavor, You discloses a base station and a UE transmit and receive data on a prescribed time unit basis, e.g. on a subframe basis (association of time unit with subframe, [0003] and [0131]).  It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of correlating a time unit to a subframe as disclosed by You into the method for performing system acquisition comprising transmitting eDRS on a common subframe as disclosed by Kadous in order to improve the system and provide a flexible means of nomenclature in describing a subframe or time unit.  

Kadous and You however fails to disclose the SIB is received in a second time unit after the first time unit.  Kadous however discloses the access terminal is able to decode the MIB broadcasted by the access point …based on the decoded information, the access terminal 120 may decode other system information blocks, such as SIB-1, SIB-2, and so on  ([0133] and figure 16 and [0070]). In a similar field of endeavor, Patel discloses the MIB transmitted by the base station contain information indicating when unicast and broadcast subframes are scheduled…upon reception of the MIB, the UE may determine the unicast subframe locations (e.g., for reception of additional SIB information) and in addition to receiving the MIB, the UE may acquire one or more SIB transmission, which may be transmitted by the base station on the anchor and unicast subframes, for example, as illustrated in Figure 8 (SIB is received in a second time unit after the first time unit, wherein the second time unit is adjacent to the first time unit and after the first time unit, [0072] and [0075] and [0071] and figure 8). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept having SIBs being communicated in a subframe adjacent to an anchor subframe (correlating to second time unit is adjacent to first time unit) as disclosed by Patel into the method for performing system acquisition comprising transmitting eDRS on one or more subframes as disclosed by Kadous and You in order to improve the system and provide flexible means of communicating parameters of PSS,SSS, MIB, and SIBs within a system in various manners.

Kadous, You, and Patel fails to disclose the configuration message in a common search space and conveyed in a physical downlink control channel (PDCCH) and being scrambled by a System Information-Radio Network Temporary Identifier (SI-RNTI). However in a similar field of endeavor, Kim discloses Cell-specific Reference Signal (CRS in which Examiner correlates to a configuration message) and that existing PDCCH include CRS information and that a set of PDCCH candidates to be monitored by the UE will be defined as a search space and if the PDCCH is for system information (in more detail, system information block (SIB)), the CRC may be masked with SI-RNTI (configuration message in a common search space and conveyed in a physical downlink control channel (PDCCH) and being scrambled by a System Information-Radio Network Temporary Identifier (SI-RNTI), [0035] and [0093] and [0052]-[0053] and [0049] and [0060] and [0131]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having CRS information on PDCCH and masked/scrambled with SI-RNTI as disclosed by Kim into the method for performing system acquisition comprising transmitting eDRS on one or more subframes comprising CRS as disclosed by Kadous, You, and Patel in order to improve the system and provide flexibility of network communication and detection of signals, such as CRS.

Kadous, You, Patel, and Kim fails to disclose MIB comprising a frequency resource information for the SIB and a time resource information for the SIB and receiving the SIB based on the time resource information and the frequency information. Kadous discloses the access terminal is able to decode the MIB broadcasted by the access point 110…Based on the decoded information, the access terminal 120 may decode other system information blocks, such as SIB-1, SIB-2, and so on ([0133] and [0070]). In a similar field of endeavor, Axmon discloses the MIB includes time/frequency information that informs the device of a location of the resource blocks allocated to a specific M-SIB that is transmitted in a certain subframe (MIB comprising a frequency resource information for the SIB and a time resource information for the SIB and receiving the SIB based on the time resource information and the frequency information, [0127] and [0126]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having MIB comprise time/frequency information for SIB as disclosed by Axmon into the method for performing system acquisition comprising transmitting eDRS in which SIB is decoded based upon MIB as disclosed by Kadous, You, Patel, and Kim in order to improve the system and provide the proper MIB information in decoding SIB, such as time and frequency information.

Kadous, You, Patel, Kim, and Axmon fails to disclose a configuration message for a SIB and receiving the SIB based on the configuration message. Kadous however discloses of a Cell-specific Reference Signal (CRS) in which Examiner correlates to a configuration message ([0070] and [0020]-[0021]). In a similar field of endeavor, Ren discloses first information including a first cell-specific reference signal CRS used for demodulation and the MIB information and/or SIB information be demodulated by the first CRS (a configuration message for a SIB and receiving the SIB based on the configuration message, [0007] and [0010] and [0039] and [0034]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving an SIB based upon a Cell-specific Reference Signal (CRS in which Examiner correlates to a configuration message) used for demodulating as disclosed by Ren into the method for performing system acquisition comprising transmitting eDRS in which SIB is decoded based upon MIB as disclosed by Kadous, You, Patel, Kim, and Axmon in order to improve the system and provide the proper information in decoding SIB, such as CRS.

It should be noted that similar rationale is applied to independent claim 10 reciting similar subject matter of the associated method.  

Regarding claim 43, Kadous and You fails to clearly disclose wherein the SIB is received in a physical downlink shared channel (PDSCH). Patel however discloses the eNB may transmit other system information such as SIBs on a physical downlink shared channel (PDSCH) in certain subframes (wherein the SIB is received in a physical downlink shared channel (PDSCH), [0045]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the SIB being received in a PDSCH as disclosed by Patel into the method for performing system acquisition comprising transmitting eDRS on one or more subframes as disclosed by Kadous and You in order to improve the system and provide a flexible means of transmitting parameters of PSS,SSS, MIB, and SIB within a system.

Regarding claim 45, Kadous and You fails to disclose the SIB is received in a second time unit after the first time unit, wherein the second time unit is adjacent to the first time unit and after the first time unit.  Kadous however discloses the access terminal is able to decode the MIB broadcasted by the access point …Based on the decoded information, the access terminal 120 may decode other system information blocks, such as SIB-1, SIB-2, and so on  ([0133] and figure 16 and [0070]). In a similar field of endeavor, Patel discloses the MIB transmitted by the base station contain information indicating when unicast and broadcast subframes are scheduled…upon reception of the MIB, the UE may determine the unicast subframe locations (e.g., for reception of additional SIB information) and in addition to receiving the MIB, the UE may acquire one or more SIB transmission, which may be transmitted by the base station on the anchor and unicast subframes, for example, as illustrated in Figure 8 (SIB is received in a second time unit after the first time unit, wherein the second time unit is adjacent to the first time unit and after the first time unit, [0072] and [0075] and [0071] and figure 8). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept having SIBs being communicated in a subframe adjacent to an anchor subframe (correlating to second time unit is adjacent to first time unit) as disclosed by Patel into the method for performing system acquisition comprising transmitting eDRS on one or more subframes as disclosed by Kadous and You in order to improve the system and provide flexible means of communicating parameters of PSS,SSS, MIB, and SIBs within a system in various manners.

5.	Claim 11, 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadous, in view of You, in view of Patel, in view of Kim, in view of Axmon, in view of Ren, in further view of Damnjanovic et al. (US 2014/0235243).

Regarding claim 29, 11, Kadous, You, Patel, Kim, Axmon, and Ren fails to disclose wherein the PSS, the SSS, and the MIB have a same offset. However in a similar field of endeavor, Damnjanovic discloses eNB may transmit the PSS, SSS, MIB, and system information (SI) in SI blocks (SIBs) in N ms bursts every M ms with L ms offset ([0055]-[0056]).   It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of transmitting the PSS, SSS, and MIB having a same offset as disclosed by Damnjanovic into the method for performing system acquisition comprising transmitting eDRS comprising PSS, SSS, MIB, CRS and SIB (or various combination thereof) as disclosed by Kadous, You, Patel, Kim, Axmon, and Ren in order to improve the system and provide flexible means for the transmissions of PSS, SSS, and MIB and to adhere to system implementations. 
 
6.	Claim 14, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadous, in view of You, in view of Patel, in view of Kim, in view of Axmon, in view of Ren, in further view of Liu et al. (US 2018/0199308).
Regarding claim 33, 14, Kadous, You, Patel, Kim, Axmon, and Ren fails to disclose wherein the processor is further configured to buffer the PSS and SSS before obtaining sufficient information to decode them. However in a similar field of endeavor, Liu discloses that during a DMTC window for DRS (Discovery Reference Signal) detection, the UE shall buffer analog to digital converted samples for both the possible DRS detection and the possible paging message detection and that the DRS may comprise PSS, and SSS (to buffer the PSS and SSS before obtaining sufficient information to decode them, [0126] and [0125]-[0127] and [0006]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept buffering samples for DRS detection as disclosed by Liu into the method for performing system acquisition comprising transmitting eDRS on a common subframe as disclosed by Kadous, You, Patel, Kim, Axmon, and Ren in order to improve the system and provide the UE the proper amount of buffered samples with respects to DRS to ensure that the UE correctly and efficiently detects and decodes DRS information at the UE. 

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 10, 11, 14, 28, 29, 33, 43, 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Svedman et al. (US 2015/0334573) discloses for demodulation of the MIB and the SIBs, the UE also needs to receive the cell-specific reference signal (CRS) transmitted ([0014]).
Liu et al. (US 2018/0310267) disclosing using a descrambled reference signal (e.g., cell-specific reference signal (CRS)) to decode MIB, SIB, etc. ([0140])
You et al. (US 2015/0257173) disclosing the master information block includes information on a time-frequency resource for reception of the system information block (page 24 claim 14 and [0237])
Xiong et al. (US 2017/0230951) disclosing the MIB including scheduling information to indicate a time and frequency resource of a PDSCH for a SIB ([0026])

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473